FARR, J.
There has been much discussion in argument and in briefs with reference to the rule announced in the case of Kiley v. Hall, 96 OS., 374, and it is claimed upon the one hand that the purchaser of a lot in an allotment whose deed contains restrictions as to the use of such lot is not chargeable from that fact alone With notice that like restrictions are contained in the deeds of other purchasers of lots in the allotment; while on the other hand, it is asserted that title to these lots resting in a common owner and who took title to the same, subject to the restrictions in question, that the deed of the common owner being a part of the chain of title to each lot, that each lot owner would be chargeable with the notice of such restriction, and so it is observed by Newman, J., in the opinion in the above case, at page 360. The facts in the Kiley case are somewhat different from those in the instant case; however, a lot owner should be chargeable and is chargeable with any provision disclosed by any instrument which is a part of his chain of title, and having so concluded in the instant case, it follows that the plaintiffs are entitled to the injunction as prayed for, and an entry may be taken accordingly.
Pollock and Roberts, JJ, concur.